Case 16-10842-pmm         Doc 143-3 Filed 11/13/20 Entered 11/13/20 17:42:54                Desc
                                Service List Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       )      Chapter 13
                                             )
ROBERT H. BRYNILDSEN,                        )
                                             )      Case No. 16-10842-pmm
                      Debtor.                )


                                 CERTIFICATE OF SERVICE

        I hereby certify that I served the Chapter 13 Trustee, the Office of the U.S. Trustee, and
all counsel for the secured creditors in this case through this Court’s ECF system with all papers
connected with Debtor’s Notice of Motion setting the hearing for December 10, 2020 at 11:00
AM regarding his Motion to Sell Free and Clear of Liens pursuant to 11 U.S.C. §363(f); all other
judgment holders and unsecured creditors not represented by counsel were served by first class
mail, postage prepaid, this 13th day of November, 2020 with the Notice of Motion, the Motion to
Sell Free and Clear and all other papers connected thereto, at the addresses designated on the
claims register or otherwise mandated by law as follows:

Arrow Financial Services, LLC
5996 W. Touhy Avenue
Niles, IL 60714

Internal Revenue Service
PO Box 7346
Philadelphia PA 19101-7346

Joel R. Barnes and Rose Barnes
c/o Vasiliadis & Associates
2551 Baglyos Circle
Suite A-14
Bethlehem, PA 18020

Caterpillar Financial Services Corp.
2120 West End Avenue
Nashville, TN 37203

Professional Advantage, Inc.
6137 Merryweather Drive
Bethlehem, PA 18015

Ransom Rental Corp.
2975 Galloway Road
Bensalem, PA 19020
Case 16-10842-pmm     Doc 143-3 Filed 11/13/20 Entered 11/13/20 17:42:54   Desc
                            Service List Page 2 of 2




UGI Utilities, Inc.
2525 N. 12th Street
Suite 360
Reading, PA 19605


                                          _/s/ Mark A. Cronin_
                                          Mark A. Cronin
